BOND, J.
(dissenting) — I. Plaintiff brings an action in quantum meruit to recover the reasonable value of material and labor furnished in the - construction of a *452building and to establish a' mechanic's lien ' therefor against the building and the real estate upon which it is situated.

statement

The account exhibited contains a multitude of items of charge and .a claim of a balance of $12,920.08, due after allowance of credits, for which judgment and a lien to secure the same are prayed.
The defendant answered that it had paid plaintiff for all the materials and labor furnished by hiiu and, further, that under its contract with plaintiff it had the right to retain out of any payment then due, or thereafter to 'become due, an amount sufficient to protect itself against lien claims.
The answer further averred that on the fifth day of June, the plaintiff abandoned said contract and refused to proceed further with the same and ceased all 'work upon said building; that plaintiff was then indebted to certain persons in certain sums for lienable claims; that thereupon, as soon as possible, defendant entered upon said building and caused the same to be completed and in so doing was compelled to expend $2654 in excess of the price at which plaintiff had contracted to construct said building.
The answer closed, to-wit: “Defendant states that by reason of all the facts aforesaid, this defendant has been damaged in the total sum of $5908; for which it prays judgment against plaintiff, together with the costs of suit.”
Plaintiff filed a reply of a general denial and thereupon averred:
“Plaintiff for answer to defendant’s set-off and counterclaim filed therein admits that he executed the written contract of February 21, 1911, mentioned in defendant’s counterclaim. He admits that said contract contained substantially the various stipulations and provisions ,as alleged in said set-off and counterclaim.
“H.e admits that H. W. Powers and defendant jointly executed and caused to be served upon him *453written notice dated May 31, 1911, containing statements as alleged in said counterclaim.
“He admits that said architect, jointly with defendant, executed and served upon plaintiff written notice dated June 2, 1911, containing assertions substantially as alleged in said counterclaim.
“He admits that on the 8th day of June, 1911, the defendant served a written notice on plaintiff containing substantially the language which said set-off and counterclaim alleges it did contain.”
The reply further averred that defendant had breached the contract' on June 1, 1911, wherefore the architect had no right to audit and certify the cost of finishing the building, and that the architect in giving the notices of May ¿1st and June 2d, as to defective materials, did so because he was dominated by the will of the officers of the defendant.
Hpon the pleadings and issues joined a case for compulsory reference was presented, involving the testimony of fifty witnesses and many hooks of account; whereupon the court appointed George E. Smith, Esquire, to try all the issues of the ease.

compui-sory Reference.

II. The nature of this case (compulsory reference) presents a preliminary question as to the correct rule for reviewing the findings of the referee and trial court on the evidence reported, which must be decided before examining the record. This involves a reconsideration of the recent ruling of this court in St. Louis to use v. Parker-Washington Co., 271 Mo. 229, where it was said such a review could not go further than to ascertain if there was any substantial evidence supporting the judgment, of the trial court. That case is the only decision in this State which can he cited in support of the majority opinion. It is my opinion that case should not become a precedent. My reasons are:
First: It is contrary to the line of decisions extending through sixty-nine years.
Second: It is contrary to reason and justice.
*454Before taking up these two propositions in their order, I shall discuss some of the theories of references (and the statutes cited in support thereof) of the learned majority opinion. I shall advert to these statutes to show the imperfect view of the majority opinion, and its incorrect conclusions, and that it may he evident they have not been overlooked.
The learned majority opinion quotes only half of Section 35 of the Revision of 1825, page 630. The omitted part of the section, as will he seen at a glance, provided for the right of any party to a suit, on proper demand, to have a jury “empanelled for the trial thereof; hut if neither party require a jury, the law and the facts may be determined by the court, or the court may refer such case to three or more indifferent and competent persons, whose report, if approved by the court, shall have the same effect as a verdict by a jury.” If the learned majority opinion had quoted the section entire, it would have been apparent to any one that its contents referred to the rights of a party to a suit, first, where a jury was demanded; second, where a jury was waived, or what is the same thing, where a reference was consented to. The statute shows that without such waiver of a jury, or consent, the court was powerless to refer a case under that section; and that its whole purpose and intendment was to make provision for cases where a jury was required, or where the parties consented to the trial of a case without a jury. It gave the trial court no authority whatever to act in the latter contingency except upon the waiver of, or consent to, a .trial without a jury. It could not have been, therefore, a compulsory reference statute; for its language shows that it provided for a reference only when a jury was waived.
It is self-evident, therefore, that the learned majority opinion was clearly in error when, referring to this section (Sec. 35, p. 630, R. S. 1825), it said “the reference was compulsory;” for on its face it shows it was not compulsory, and that the court could not direct it except upon waiver of or consent to a trial *455without a jury, by the parties. It fell, therefore, in the strictest sense of the terra, within the following rule of law: “The power of the court, with the consent of the parties, to refer a cause pending before it, is incident to all judicial administration where the right exists to ascertain the facts as well as to. pronounce the law.” [34 Cyc. 777, par. 2.] It was because the framers of the statute understood this to be the correct meaning of the statute, that they made provision therein that the report of the referee should have the same effect as the verdict of a jury, which is the rule in consent references as to any matter triable by a jury. [Implement Co. v. Harvesting Machine Co., 268 Mo. l. c. 369, par. 2-.]
Neither is the majority opinion correct in stating, as it does, that this statute (enacted February 12, 1826) was the first one providing for reference in this State. That statute, instead of being the first in this State on the subject of reference, was simply a transcript by re-enactment of sections one and two of the Acts of. 1807. [G-eyer’s Digest Mo. Laws, p. 256, secs. 36, 37.] It was adopted before statehood, when this was the Territory of Louisiana, May 7, 1807. [1 Mo. Ter. Laws, ch. 30, entitled “Courts,” seos. 1 and 2, pp. 89, 90.] It was the re-enactment of this section in 1822 which the learned majority opinion incorrectly stated as the time of its beginning. [1 Mo. Ter. Laws, p. 851, see. 42.] The truth is that the first appearance of a compulsory reference in courts of law in this State was nearly twenty years thereafter and was contained in Section 17, page 467, of the Revision of 1835, to-wit:
“Whenever an action shall be at issue in any court of record, such court may, with the consent of the parties thereto, in its discretion, order such cause to be referred to one or three impartial and competent men; and when it shall appear to the court that the trial of such ■action will require the examination of a long account on either side, such court may, without .such consent, make the same order of reference.” .
*456The above statute was the true beginning of the provision for a compulsory reference in a court of law in the statutory history of Missouri. And, it will be observed, it predicates that right upon the necessity for the “examination of a long account on either side;” the identical language which was transcribed in the succeeding Acts of 1845, pp. 819, 825; secs. 20, 24, and in the Practice Act of 1849, p. 91, secs. 1 to 5, and which has been continued in every succeeding revision. [R. S. 1855, p. 1262, sec. 18; G. S. 1865; p. 674, sec. 18; R. S. 1879, sec. 3606; R. S. 1889, sec. 2138 ; R. S. 1899, sec. 698; R. S. 1909, see. 1996.] This ground of compulsory reference has been unvaryingly construed by the courts, as will be hereinafter shown, until the advent of the ruling in the Parker-Washington case. The fatal fault of the learned majority opinion in its references to the statutes providing separately for practice at law and practice in chancery is, that it does not connote the fact that when the “examination of a long account on either side” was first introduced in this State by a proper grant by the Legislature, it thereby gave to courts of law the right to act concurrently with courts of chancery in this State. Such grant by the Legislature did not oust courts of equity of their previous jurisdiction, acquired because of the inability of courts of law to render adequate relief. The rule on that subject is fundamental and rests upon the “well settled maxim by which courts of equity retain a jurisdiction originally acquired by reason of the want of a complete and adequate relief at law, notwithstanding the common law courts have been subsequently invested by the Legislature with full power over the subject.” [Clark v. Henry’s Admr., 9 Mo. l. c. 338; Dobyns v. McGovern, 15 Mo. l. c. 668; Brandon v. Carter, 119 Mo. 581; Bank v. Clifton, 263 Mo. l. c. 217.]
The learned majority opinion also says that a “very long or intricate account” is not for that reason the subject matter of jiirisdiction in equity because a remedy at law would be inadequate — a statement which is untenable under all the authorities and text-*457writers, which are to the effect that a very long and intricate account not adapted to a trial by a jury has been the basis of jurisdiction in equity from, the very beginning of the court, irrespective of whether the items of the account are legal or equitable in nature, and that jurisdiction has been steadily maintained from the very necessity of the case. A prime cause for the adoption of this jurisdiction by equity was the utter inadequacy of the ancient common law action of account, which was useful against guardians, bailiffs, receivers, etc., and which was subject to the peculiarity that it involved two judgments; first, that the plaintiff and defendant account together; •secondly, that the plaintiff or defendant recover the .balance found to be due. [1 R. C. L. p. 222-223, secs. 23-25; R. S. 1835, p. 37, sec. 6 et seq.] This is clearly shown in a recent careful compendium of the law, to-wit:
“Matters of account form a class of cases wherein courts of equity exercise a concurrent jurisdiction with courts of law. Whether this jurisdiction originally arose from the necessity of obtaining a discovery by the oath of the defendant, or in order to prevent a multiplicity of suits, is not definitely known. It is, however, certain that courts of equity began to assume it at a very early period, and that the exercise thereof has been found in practice so convenient and salutary, that it has long since, by general consent, rendered obsolete the common lew remedy by a writ of account which was one of the most ancient forms of action at the common law. In all cases of mutual accounts courts of equity have .for a long time exercised a general jurisdiction on the ground of the inadequacy of the remedy at law . . . But now the jurisdiction extends, not only to cases of an equitable nature, bid to many cases where the form of the account is purely legal. ... In such cases mutuality) of the accounts, of course, adds to the difficulty of accounting, and may give equity for this purpose when the bill would not have equity but for the mutuality; but it is not indispensable to equity jurisdiction for *458accounting. If th'e accounts be wholly on one side, but, are numerous, complicated and difficult, and extend over a considerable period of time, and involve many transactions, an acounting in equity would be proper.” [10 R. C. L., p. 355, sec. 103-, title “Accounts;” 1 R. C. L., p. 222, sec. 24; 1 Corpus Juris, pp. 614, 615, secs. 2 and 3; Foley v. Hill, 2 H. L. Cas. 28; Fowle v. Lawrason, 5 Peters, 495; Ludlow v. Simond, 2 Caine’s Cas. 1, and sep. opin. by Chancellor Kent; Hagan v. Bank, 182 Mo. l. c. 335, 336.]
The misconception of the established jurisdiction of equity in such cases,, runs through the warp and woof of the majority opinion and leads it into a profitless discussion of the accuracy of a footnote on page 199 of the Revision of 1855, to the effect that the sections of such statute (Sec. 2,7 et seq.). incorporate the provision of Article 4 of Practice in Chancery in th'e Code of 1845. In dealing with this footnote, the majority opinion fails to note that it merely says certain sections of Article 4 are “incorporated in the succeeding sections.” It does not say (as inadvertently stated in the majority opinion) that the entire act set out in the Revision was taken from Article 4 of the Revision of 1845. (It seems, however, from a comparison that 13 of the 14 sections of the Chancery Practice Act of 1845 were ■ substantially incorporated in the Revision of 1855.) But tlie derivation of the various, provisions of the acts of 1855 is wholly unimportant in view of the fact that, like all subsequent revisions, it does embody the exact language of the practice act providing for a reference of “a long account on either side,” as furnishing the only statutory basis in any court to compel a reference in a case like the one at bat. The important thing to be determined in the instant ease is the construction and proper method of review; of this particular clause. Its origin in 1835 has been pointed out and shown to have been but a grant to courts of law of concurrent jurisdiction previously exercised over such matters ■ in courts of chancery by statute to that effect before the importation of the *459common law. [1 Ter. Laws, p. 241, secs. 1 and 10, enacted Oct. 26, 1810; Ibid, p. 43’6, enacted Jan. 19, 1816.]. It was, therefore, a matter of no moment whether a provision giving1 concurrent jurisdiction to courts of law and equity Was taken from the statutes relating to practice in the one or the other court, the real question being as to the nature of the jurisdiction exercised under the clause, which, as has been shown, was equitable. When the Practice Act was subsequently adopted, it abrogated all prior separate statutes relating to practice at law or in equity, and substituted therefor one form of action, triable as before in one forum, so that suits, thereafter, whether legal or equitable, should be controlled alike by common procedural statutes. [Laws 1848-9, p. 73, sec. 1.] The effect of this system was to authorize the circuit courts to exercise thereafter chancery powers in any suit embracing issues which' required, for proper solution, the use of equity powers or instrumentality, or which should embrace subjects lying within the concurrent cognizance of courts of law and equity. The common statute governing circuit courts, thereafter and at present, authorized a reference without consent whenever the case presented by the pleadings required the examination of “a long account on either side.” The power of the circuit or appellate courts to review the evidence before the referee in such cases is not impaired by the fact that the statute, now Revised Statutes 1909, section 2013, and in previous revisions, recites that the reports of such referees, “if confirmed,” would afford the basis of a judgment as upon the verdict of a jury. The expression “if confirmed” shows that such reports were necessarily open to review before confirmation. The statute does not, in any way, prescribe the particular method of this review. It merely provides that if, as a • consequence of such review, the report should be “confirmed,” then it might be treated as a basis for a judgment just as a verdict of a jury would have been. Obviously no other use of the “confirmed report” could be made than to render *460judgment thereon, for if that could not he done, what would he the purpose of considering it at all? This is the correct sense and meaning of the provision, which, we may add, was before this court in every appeal in a compulsory reference case for sixty-nine years, during which the full power of appellate, as well as trial courts, to review the findings of fact of the referee and trial judge, has been steadily maintained, as will hereinafter appear. An identical provision is in the Wisconsin Act, and an identical contention was disposed of by WiNsnow, J., when interposed against the rule in that State, that the findings of a referee, if against the clear preponderance of the evidence, would be set aside “even though there may be some evidence to support them.” Said that jurist:
“We have not overlooked the last clause of Sec. 2865, Stats. 1898, which provides, ‘When the reference is to report the facts the report shall have the effect of a special verdict.’ This clause has existed in the same words and connection ever since the adoption of the Code (Sec. 182, Ch. 120', Laws 1856), and it must be considered as definitely construed by the cases above cited, all of which were decided during the existence of the provision.” [Johnson v. Goult, 106 Wis. l. c. 251.]
Moreover, the section under review is not susceptible of any other rational construction, for it is elemental that though the verdict .of a jury may be set aside by a court of law, yet a law court cannot substitute its own findings of a lesser amount than the verdict of a jury without the consent of both parties to the suit. It must take the verdict as a whole or set it aside as a whole and grant a new trial. This is conceded when such courts (as is sometimes done) order a new trial unless the parties consent to a lesser verdict, for the plain reason that a. common law court cannot substitute its own findings for a lesser amount than was found by the jury, without the consent of both parties. On the other hand, in case of reports of referees in compulsory references, it is admitted (even in the Parker-Washington case, supra) that the trial court has full power to *461review the findings of fact of a referee and substitute its own for a lesser amount. In the instant case the trial court did reduce the findings of the referee by nearly tivo thousand dollars, and rendered judgment for its own findings in lieu of the sum reported by the referee. It is perfectly obvious, therefore, that the statute providing that “if confirmed” the report of a referee should furnish a 'basis for judgment as upon a special verdict (E. S. 1909, sec. 2013, which identical section existed since the beginning of the law providing for such referees) could not have meant to bind the trial and appellate courts, as they would be restricted in dealing with the verdict of a jury; for such a conclusion would prove too much, in that it would involve the absurd result that a report of a referee in a compulsory reference could not be modified nor altered as to amount, even by a trial court: a proposition not insisted upon in any of the dicta of the cases relied upon in the Parker-Washington case, and opposed to the whole current of decision in this State.
All that need be said as to the correct decision that a compulsory reference statute is not unconstitutional (Ice Co. v. Tamm, 138 Mo. 385) is, not that it was twenty years older than the Constitution of 1876 (Edwardson v. Garnhart, 56 Mo. l. c. 85); but that the statute simply empowered a court of law to act as a court of equity. As to which said Judge EylaNd :
“Nor do we consider the statute thus authorizing the court to appoint referees, unconstitutional, as trenching upon the trial by jury. It has ever been the practice of the courts, in somewhat kindred cases, to appoint auditors or referees, to settle accounts; nor has the power even been seriously disputed before.”
Judge EylaND was evidently referring to concurrent jurisdiction in courts of chancery to refer accounts to auditors, set forth in Territorial Laws, vol. 1, p. 241, secs. .1 and 10, under title, “Practice in Chancery.” He subsequently added:
“We now have no courts of. equity, nor any equity proceedings, as formerly practiced; all the distinctions *462between the proceedings of these courts have been destroyed under the force of innovation. -, This action admits of all defenses; the rules of evidence therefore apply in this case, so as to make that a defense here which formerly was considered one in equity.” [Shepard v. Bank of Mo., 15 Mo. 151, et seq.]
The doctrine of this case fully supports the conclusion reached that the statute in question is not unconstitutional, since it is the settled law that none of the guaranties of a right to a jury trial in the constitutions of this State were ever intended to apply in cases within the jurisdiction of a court of equity.

Parker-wasMngton Case.

III. Having dealt with the statutes .and the collateral questions contained in the learned majority opinion, it now becomes necessary to consider the vital question, which is whether the Parker-Washington case can be sustained under the unbroken line of decisions in this State, touching the scope of review in compulsory references.
The statute relating to references, both consent and upon compulsion, are now contained in the Revision of 1909 (secs. 1996 to 2013, inclusive) and are the same as to the clause providing a reference against consent for the examination of “a long account on either side,” as in all the prior statutes, running back to the Practice Act and to its origin in 1835. It is, therefore, this identical clause (and not to references, by consent, based on different grounds and governed by a different rule, Implement Co. v. Harvesting Machine Co., 268 Mo. l. c. 368), which must be carried in -mind 'when investigating the decisions in this State applicable to compulsory references.
In determining the rights of the parties in appellate courts in cases of compulsory reference, the rule and practice that the evidence reported to the court by the referee is reviewable both in the trial and appellate courts, were invariable until the recent ruling in St. Louis to use v. Parke.r-Washington Co., supra, as will appear from the decisions of this court and those of the courts of appeals, now to be noted.
*463In Ely v. Ownby, 59 Mo. 437, suit was brought on the bond of a sheriff and after judgment a referee was appointed who reported that one of the sureties on the sheriff’s bond should be charged with the 'balance of $2185. Upon exceptions this report was reduced by the trial court to $729. In the language of "Judge NaptoN : “The questions presented by the record are, therefore, confined to the decisions of the circuit court in striking oijfc from the report of the referee one item allowed to Ely and in striking out certain items allowed against 'Ely and thereby reducing the judgment to $729.45.” Judge NaptoN then stated the rule: “As the referee reported to the court all the evidence on which he acted, there can be no question that the court could review his conclusions and correct them when erroneous. And this court must determine the point in controversy as the circuit court icould upon the evidence reported (Italics ours.)
That decision was affirmed by the court speaking through Judge Black in an attachment suit where the’ referees reported all the evidence and the rule announced in the following terms: “Under the present statute [identical with the one under review] the constant practice in a large class of cases is for the courts to review the findings of the referee upon the evidence reported by him, and to correct the findings when erroneous. "When the evidence is preserved, these findings may be reviewed and corrected on an appeal to this court” citing cases; but an examination of these cases will show that they either involved an examintion of large accounts, or were suits in equity. The right of the court to correct the findings of fact made by the referee on the evidence reported, must be confined to those cases where the court may, under Section 3606, Revised Statutes [now Sec. 1996, R. S. 19.09], direct a reference without the consent of all the parties, and to suits in equity where there is a reference by consent of all the parties.” (Italics ours.) [Caruth-Byrnes Hdw. Co. v. Walter, 91 Mo. l. c. 488.]
*464That decision, was affirmed in a snit on a treasurer’s bond, consolidated with' a second suit on another bond, and referred by consent. [State ex rel. v. Hurlstone, 92 Mo. l. c. 332.] In disposing of the point under review, Judge Black, in the clearest terms, stated the distinction between the reviewability of a compulsory reference and other references not falling in that class, saying: “It is further urged that the court could not modify the findings of the referee. In the case gf Caruth-Byrnes Hdw. Co. v. Wolter, 91 Mo. 484, we held that in actions at law not coming within the provisions of Section 3606, Revised Statutes [R. S. 1909, sec. 1996] the court could not on a simple agreement to refer the issues to a referee, review the evidence and make a finding contradictory to the finding made by the referee, because in such cases the parties are entitled to a jury and an agreement to refer to a designated person is no agreement that the court may try the facts. But it is there shown that in those cases where the court may, on motion of either party, without the consent of the other, or on its own motion, direct a reference, it may review the findings of the referee on the evidence reported. Now in this case it is clear that the trial required the examination of a long account and the court had the right to make a reference of its own motion and hence could review the findings made by the referee.” (Italics ours.) The court refrained from passing on the evidence reported by the referee, because there was no motion for new trial and nothing was presented for review except the record proper. [92 Mo. l. c. 332.]
In Wentzville Tobacco Co. v. Walker, 123 Mo. l. c. 671, an action on a bond executed by the plaintiff, it was complained that the obligor had taken credit to himself, without authority, as secretary and treasurer of the plaintiff company, in about forty instances. The case was sent to a referee, who reported, recommending judgment for $1209.69. On "an appeal the books which-formed the basis of the report were not made a part of the record. On account of the absence of this testi*465mony, the court was' prevented from reviewing the evidence before the referee and the trial court, but stated the rule in the following language: “In causes wherein the court may lawfully direct a compulsory reference, it may likewise act upon the evidence reported by the referee, and find therefrom different con-cslusions of fact from those reported by the referee. This should now be taken as settled law under the rulings in Caruth-Byrnes Hdw. Co. v. Whiter, 91 Mo. 484, and State ex rel. v. Hurlstone, 92 Mo. 327, without reopening the question they adjudge.” It was said that the trial court acted within its power in setting aside the report of the referee and finding for the defendants, to which was added: “"Whether the court committed error in so doing, we cannot investigate (assuming that we have the power) in the state of the record already described.” [123 Mo. l. c. 671.]
In Small v. Hatch, 151 Mo. l. c. 307, a suit in equity to foreclosure a deed of trust where the defendant prayed an accounting, a reference was ordered. In speaking of which, this court said that notwithstanding the fact that the reference was sought by both parties, it was obviously one which the trial court might have compelled, citing the cases above referred to and thereupon added (GaNtt, P. J.): “This being a reference which the circuit court could review on the evidence reported and render its own judgment thereon, the judgment of the circuit court is likewise reviewable in this court. In such cases while this court ordinarily defers to the judgment of the circuit court, it is settled law that we are not bound to adopt the decree of the circuit court if, upon a re-examination, we are of opinion that it has erred.”
In Williams v. Railroad, 153 Mo. 487, a case where the plaintiff sought to establish a mechanic’s lien, before examining the long account, Gawtt, J., speaking for the court, said: “The reference in this case was by consent of both parties duly entered of record, but it was referable without the consent of either. *466The long and intricate account rendered it peculiarly proper for a reference. In a word, it was a case for a compulsory reference. In such cases it is the settled law of this court that the circuit court may on the motion of either party review the findings of the referee on the evidence reported and make its own findings and 'this court on appeal may review the findings and affirm or reverse the judgment of the circuit court in whole or in part,” citing the statute under review and the cases above referred to. “On this point of practice both parties are agreed.” (Italics ours.) [153 Mo. l. c. 495.]
Having thus announced the principle governing the consideration of voluminous evidence reported by the referee, Judge Gantt proceeded to determine, by an analysis of the weight and probative force of the testimony, whether or not the trial court had abused its discretion in considering the evidence. For the purpose of solving that question Judge Gautt took up each finding complained of, and considered the relevant evidence, and at the conclusion of an opinion of more than fifty pages, reversed the judgment of the circuit court and remanded the cause with directions to enter a judgment in accordance with the findings made by him on full review of the testimony. [153 Mo. l. c. 495, 511, 519, 548.]
He also announced and applied the same rule in Lack v. Brecht, 166 Mo. l. c. 257.
In State ex rel. v. Reynolds, 245 Mo. 698, the plaintiff sued on a long account involving an amount beyond the jurisdiction of the St. Louis Court of Appeals. The case came here as the result of a prohibition. In disposing of it, Lamm, J., speaking for the court, said that “the original action was at law,” but “that the case belonged to a class subject to compulsory reference.” He then announced upon a full review of the authorities, the rule governing the disposition of. the case, to-wit: “Whatever be the rule in cases that could only be sent to a referee by agreement of parties, yet where a cause in equity is sent to a referee or *467where a case at law (subject to a compulsory reference) is sent to a referee, the settled rule is that a trial court may not only sustain exceptions to the referee’s report and set aside his findings, hut may go on and malee findings of its own and render judgment contrary to that recommended by the referee; and (which is closer home) all of such rulings and acts nisi are subject to review by an appellate court and to its re* vising judgment when (as here) exceptions are properly preserved below and brought up for disposition above. [Caruth-Byrnes Hdw. Co. v. Wolter, 91 Mo. l. c. 488; State ex rel. v. Hurlstone, 92 Mo. l. c. 332 et seq.; Wentzville Tobacco Co. v. Walker, 123 Mo. l. c. 671; Small v. Hatch, 151 Mo. l. c. 306; Williams v. Railroad, 153 Mo. l. c. 495; Smith v. Baer, 166 Mo. 392; Vide, State ex rel. v. Woods, 234 Mo. l. c. 26, and Star Bottling Co. v. Exposition Co., 240 Mo. l. c. 639.]”
That opinion was fully concurred in by every member of the Court in Banc.
The same rule was applied in Vandagrift v. Masonic Home, 242 Mo. l. c. 154, and stated in State ex inf. v. Ark. Lum. Co., 260 Mo. l. c. 274.
This rule was thereafter followed in Division No. One in an opinion (Reed v. Young, 248 Mo. l. c. 613) which explicitly set forth the distinctions as to the power of review in appellate courts in cases non-referable, except by the consent of the parties, and those subject to reference regardless of the wishes of the parties, for the reason that they involved a long and complicated account. That opinion also calls attention to the reason for the distinction in the power of supervision of the two classes of eases and concludes: “And, hence, it has been well decided that the trial and appellate courts have the full right to review the findings of the referee in the instances mentioned in the statute, to-wit, where a long account is to be examined or an account to be taken for the information of the court or where a question of fact collateral to the pleadings arises.” [248 Mo. l. c. 613.] This ease also *468discussed the underlying reason of the rule as a code adaptation of chancery machinery.
The same rule has ' 'been explicitly stated and followed in Division No. Two, in Sonnenfeld v. Rosenthal, 247 Mo. l. c. 250.
In 'a full discussion of the statute under review, the St. Louis Court of Appeals followed the rule of this court In Bane and its two divisions as expressed in the three cases last referred to. [Valleroy v. Enright, 179 Mo. App. 557-8.] And by the Springfield Court of Appeals in Phillips v. Todd, 180 S. W. 1043. To the same effect is Bond v. Finley, 74 Mo. App. l. c. 25.
From 1849 to 1917 the rule and practice of a full review in the trial and appellate courts of the findings of fact in cases of compulsory reference, was applied in every case where the point was in judgment, except the single instance of the ruling in St. Louis to use v. Parker-Washington Co., supra. In that case for the first time it was held, that in a compulsory reference, this court could not further review the findings of a referee or the judgment of the trial court, on the evidence reported, than to see whether there was' any substantial evidence tending to support such findings. In other words, this court could no further weigh the evidence than it could weigh the evidence after a verdict of a jury in cases triable by juries. That view, in my opinion, is as demonstrably erroneous and unsound in principle and reasoning, as it has been shown to be opposed to the practice and procedure and previous decisions of this court, all of which it mutely reverses. It is not supported by a. single decision of the Supreme Court of this State where the point was before the court and held in judgment. Obviously it simply followed the personal view of the learned writer of the opinion adopted by this court in State ex rel. v. People’s Ice Company, 246 Mo. 168. Twice in that casé it was stated that the question as to the proper rule for reviewing such findings of a referee was not decided, since the case *469turned on other questions requiring the affirmance of the judgment. Said the writer of that opinion, in speaking of the two rules, after citing two cases which he deemed illustrative of each, the difference “need not he decided. In this case the conclusion under both rules must he the same.” And again, he said: “It may he added that the rule contended for, even if sound, could not be applied to this case, since the referee, after admitting evidence” of certain transactions, excluded them from view, whereas the trial court considered the excluded evidence; wherefore it was held that “the real difference is as to the admissibility of certain evidence, and that is a question of law.” (Italics ours.) [State ex rel. v. Ice Co., 246 Mo. l. c. 211, 212.] It is thus beyond question that the judgment in quo warranto in the ice case, was put on other grounds and did not involve in , any sense the adjudication and application of the proper rule for reviewing findings of the referee and trial court in cases of compulsory reference.
It is perfectly plain that if the remarks of the learned writer of that opinion had been other than an expression of his personal view, the decision would not have been adopted by this Division, of which Lamm, J., was then a member, for it would have been diametrically opposed to what that learned judge had said, with the concurrence of the entire Court in Banc, in a previous volume (State ex rel. v. Reynolds, 245 Mo., supra) to which ruling, it may be added, the'learned writer of the opinion in the Ice case did not advert or make any allusion whatever. He not only expressly refrained from putting his decision on the ground of non-reviewability of the findings of the referee, but referred to no authoritative case in this State in support of his individual views. Indeed, the observation is simply expressive of the mental inclination of the writer of the Ice case and is not even claimed to be supported by any ruling of this court in any case requiring for its decision the application of the rule as to the reviewability of the findings nisi. The only *470countenance it ever had were other observations or dicta irrelevant to the eases in which they were uttered, as will now he shown by reference to every case in this State cited by the learned writer.
The first of these cases is Utley v. Hill, 155 Mo. l. c. 276. There a depositor sued the directors of a bank for money lost by its failure. The first count was on the statute making directors responsible for deposits received with knowledge after the bank was insolvent. The second count was an action for deceit. Defendant had judgment after a report by a referee on both counts. The evidence was not preserved on the appeal to this court. Hence the single question was the authority of the trial court to review the report of the referee. It was held that could be done under the authority of Wentzville Tobacco Co. v. Walker, 123 Mo., supra. Nothing else was presented for decision in the ease, but Marshall-, J., expressed his personal view to the effect that this court would have had no right to review the finding of the trial court even if the evidence were properly before it in a case of compulsory reference. It is evident from the facts in judgment that this remark on the part of the learned judge (Marshall) was entirely foreign to the matter which the court was called upon to decide and, therefore, was not in any sense a decision of the question now under review, and this is frankly stated by the learned writer of the opinion in the Ice case; for in referring to that opinion he said: “It is true that the evidence was not before the court and the. point need not have been discussed. The fact that the remark quoted was obiter does not, however, deprive it of all its value.” (Italics ours.) [State ex rel. v. Ice Co., supra, l. c. 202.] In view of this express admission, it cannot be necessary to go further in order to show that the case of Utley v. Hill, supra, on the point held in judgment, was- not a decision of this court supporting the contention that the evidence reported in a compulsory reference is not reviewable on appeal.
*471The ease of Smith v. Baer, 166 Mo. 392, is referred to. The first count of the petition 'was on a note for $1200; the second count was for $5710, as half the losses which it was alleged the plaintiff was entitled to recover from the defendant. The case was sent to a referee and that fact was the first error assigned in this court. This was ruled against the appellant, for the reason that no till of exceptions was taken when the order of reference was made. [Ibid l. c. 401.] The final contention of appellant related to a review of the findings of the referee. That was denied for the reason, as stated in the opinion, that the abstract “is not sufficient to inform the court” of the nature of the evidence. [Ibid, 1. c. 404.] And again, on the very next page (405) the court added that a stronger reason than the failure of the abstract to show the evidence existed, in that the pleadings did not raise any question as to the evidence sought to be reviewed, using this language: “There is much more cogent reason for refusing to consider the evidence upon this contention and that is, no such issue was raised by the pleadings in the case.” The judgment was affirmed as being for the right party. Maeshaul, J., however, made another observation not called for by any fact in judgment, to the effect that if the case had been one calling for the review of a compulsory reference, it ought not to be in the power of this court to review it. In order that it might be plain that the extraneous observation of Marshall, J., did not meet his approval, ValliaNt, J., concurred in a separate opinion eschewing any participancy in such a view, saying: “In trials before a referee there is no difference in mode in an equity case and a law case. It will not be disputed that it is the duty of the trial court to review the evidence and set aside the finding^ of the referee if in the opinion of the trial judge they are against the decided weight of the evidence. This he must do in an equity as well as a law suit. Yet the trial judge in that respect is not in any better position *472to weigh the evidence than is an appellate conrt; he has seen none of the witnesses and has only what the appellate conrt has, that is, the record of the testimony as returned by the referee. Therefore I maintain that as long as we adhere to the practice of reviewing the findings of fact by a referee in equity cases, and setting those findings aside and substituting our own, when we are of the opinion that the evidence so requires, we should treat his findings of fact in a law suit in the same way.” [Ibid 1. c. 408;]
It is apparent that Smith v. Baer, supra, did not decide the question mooted in State ex rel. v. Ice Co., and that the dictum of Judge Marshall in that case was entirely off the points presented for judgment, as shown by the quotations from his opinion, and, therefore, furnished no legal or logical support for the dictum in the Ice Case, which seems not to have analyzed the case of Smith v. Baer. Hence the nonjudicial character of Judge MaRshall’s remarks escaped notice.
The case of Caruth-Byrnes Hdw. Co. v. Wolter, supra, seems to have been misapprehended in the Ice » case. That was a legal action commenced by attachment, which the defendant unmailingly sought by an interplea to convert into an equitable proceeding. The case was reversed solely on the ground that the court, denied the right to a jury, which it was directed on a new trial to accord, “unless a jury is waived or new referees agreed upon.” In the course of the decision Judge Black stated with the greatest perspicuity and completeness the rule applicable to compulsory references and also the different rule applicable to other references by consent, holding in the one case that the findings of the referee and the trial court “may be reviewed and corrected on an appeal to this court,”" and in the other (references of legal actions by consent) that there was no review other than that applicable to the verdict of a jury, citing Daly v. Timon, 47 Mo. 516. The decision in that case is authoritative *473and is contradictory of the notion that in compulsory references there is no broader review of the evidence reported than in legal actions referred by consent. It was necessary for Judge Black to determine to what class the pending action belonged, and to adjudicate ' the different rules applicable to each, which he did with a citation of authorities in accord with the settled law in this State, as fully appears from his opinion showing why and how and for what reasons and with what directions the case was reversed. I am, therefore, wholly unable to perceive any solid ground for the theory suggested in the Ice case (1. c. 204) that by using the expression “reviewed and corrected on appeal” Judge Black did not mean (what the words obviously import) a supervising power in this court on appeal to weigh the evidence. It seems to me to he illogical to endeavor to minimize the significance of this phrase in the light of its 'familiar meaning in legal phraseology, as it is applied to the practice and procedure of appellate courts. A glance at the words shows that the evidence may not only be “reviewed” but “corrected on appeal.” This is a vastly different power from the mere ability to examine a case for the purpose of discovering if there was any evidence adduced ip support of a finding. The contrary view expressed in the Ice case, supra, (1. c. 204), seems to me to be etymologically unsound and opposed to the invariable sense in which the words have been understood by courts, text-writers and lawyers.
The case of Williams v. Railroad, 153 Mo. l. c. 511 et seq., is referred to in the Ice case. The ruling and action of the court in that case are evidently misapprehended. As shown in the quotations therefrom heretofore made, Judge GaNTt applied the rule of full reviewability1 and correction on appeal of the findings of a referee to the evidence reported in a compulsory reference. Postulating that principle, he thereupon said the evidence should be examined to discover whether the trial court had abused its discretion in *474weighing the evidence, for clearly a court sitting, as a chancellor would abuse its discretion if it found against the clear .preponderance of the competent testimony. Acting under that rule and proceeding to weigh the evidence for that purpose, Judge G-ANtt took up the findings of the referee seriatim, using in reference to the investigation of each succeeding item, the following .language: “The next finding of the referee to be considered” (Ibid. 514, 519), and so on until the conclusion of a long and elaborate review and weighing of the testimony, culminating in a conclusion based upon its preponderance, reversing the judgment and directing a decree in accord with his own finding in this court. [Ibid, p. 548.] It is palpable, therefore, that Judge G-aNtt, not only announced, as shown in a former quotation from- his opinion, the correct rule as to th'e review of a compulsory reference, but applied it in that case.
Judge GaNTt, also, in a succeeding case, announced and applied the same rule of full reviewability and cited Williams v. Railroad, 153 Mo. l. c. 495, in support. [See Lack v. Brecht, 166 Mo. l. c. 257.] It would seem, therefore, that the full import and actual application of the rule stated in Williams v. Railroad was not fully appreciated in the Ice case.
I think this concludes the citations relied upon in the Ice case, except one excerpt from the Court of Appeals which was supposed to give countenance to th'e view of the writer. It is only necessary, as to that, to add that such is not the holding of the St. Louis Court of Appeals, as will appear from the clear, complete statement of the rule by NortoNI, J., in 179 Mo. App., supra.
From this review of the decisions in the Ice case, it is obvious that the undecided dictum in that ease, supported only by a dictum of Judge Marshall in another, affords no basis of support for the ruling made in St. Louis etc. v. Parker-Washington Co. supra.
The only other case cited in the Parker-Washington case is Berthold v. O’Hara, 121 Mo. l. c. 97. That was *475an opinion by Judge GaNTT. The suit was in two counts, one for the sale of lumber amounting to $3647.76; the other on a draft or bill of exchange for $2500. The answer sought to set up a counterclaim for an unsettled partnership account. The court held, as a matter of law, that the alleged account was not pleadable as a counterclaim. The referee also found that this counterclaim did not in any way appertain to the matters set up in the two counts of the petition. No point was made as to his findings in that respect. [Ibid., 1. c. 93.] This left the suit a simple action at law, not involving in any sense the elements of a compulsory reference. The case was referred and there was nothing in the record to show that the reference was not by consent, which was presumably the case,, since no objection to the reference appears in the' record. Prom the nature of the suit it is apparent that it did not fall in the class of cases which may be referred without, consent. The report of the referee, therefore, stood in the place of a verdict of a jury and it was so held by Judge Gaíttt. The decision in that case was, therefore, wholly inapplicable to the point under review in the Parker-Washington case, where the reference was strictly a compulsory one, being based upon a long and intricate accounting as provided for by statute. Besides, it is evident that the writer of the opinion in the O’Hara case had no thought of dealing with compulsory references, as that question was not before him and he was the same judge (GaNTt) who wrote the Williams case, supra, and Smith v. Baer, wherein (compulsory references being under review) he stated the converse of the rule applied in the O’Hara case. With the constant consciousness on the part of that learned judge of his previous decisions when writing opinions in succeeding cases, it is impossible to infer that he meant to do other than state the respective rules applicable to the essentially different character of references. The Parker-Washington case, being thus bereft of support other than the dictum in the Ice case (the 'O’Hara, case being wholly off the point), would seem *476to be contrary to all previous decisions in this State where tbe rule as to reviewability of compulsory reference was held in judgment. That case is not only un-sustained by any previous precedents in this State, but it is unsustainable in reason and principle: it overlooks tbe essential distinction between a “long and complicated account” and tbe simple legal elements of an ordinary action of assumpsit. Tbe latter presents a proper case for a jury; tbe former does not, and bence demands tbe use of tbe instrumentality of a court of equity for tbe adjustment of intricacies. Tbe reason for the rule limiting review on appeal of tbe verdict of a jury, must cease to exist in all cases not suhmissible to a jury. Equity then takes jurisdiction, not because of tbe nature of the demands or items constituting a long and complicated account, but because of defects in tbe machinery of courts of law disabling them from affording an adequate remedy. Hence, the statutory provision making it tbe duty of tbe trial court, to employ a referee, as equity would use a clerk and master, to take and state an account of matters unfit to be sent to a jury, was adopted in our Practice- Act by providing for practically tbe same method which bad been previously prescribed by tbe rules governing chancery practice. This was a wise and wholesome §tatute in view of tbe new code vesting in tbe circuit judge tbe powers of a chancellor and making it bis duty in such cases, upon tbe presentation of a case showing matters unsuited for trial by ,a jury, to refer such matters to a referee possessing powers similar to a master in chancery. ■ This tended to facilitate tbe administration of justice. In devolving such a power upon tbe circuit judge, tbe statute invests him with a power which is, incident to the chancery functions devolved on him by tbe code and enables him, in that capacity, to make use of an instrumentality appurtenant to courts of chancery whenever, as in tbe ease of long or complicated accounts, a subject-matter of concurrent jurisdiction in equity is presented in tbe pleadings. This being tbe logic of tbe rule, it necessarily follows *477that the supervisory control of the trial court and the Supreme Court is not less full and ample in references of that character, than in equitable actions triable without a jury. This, as has been shown, was lucidly stated by Valliaett, J., in a separate opinion written by him to disapprove of the dictum of Judge Marshall. From the foregoing review it is apparent that the Parker-Washington case is contrary to every previous ruling on the point in judgment in this State, which fact is noted also in 34 Cyc. 885, note 86, citing Missouri cases, any by the learned annotaters of the Revision of 1909 citing cases under Section 2013. That it is a radical departure from the whole previous course of practice and procedure in this State, cannot be denied. I do not think it can be supported by valid reason; for if the matters warrant a compulsory reference, then there can be no reason why this court should not have the same supervision of the findings of the referee or trial court in such cases, which it has in all other' cases triable without a jury, of which equity has concurrent jurisdiction. Why the findings of a circuit judge and a referee should have greater eon-clusiveness in one- than the other, I am unable to perceive. Such a distinction would seem to be purely arbitrary and in contravention of the breadth of inquiry which is characteristic of all improvement in the -administration of justice. That motive., its long settled rule and practice, and the reasons heretofore given, should- impel this court to recede from the view ex-, pressed in the Parker-Washington case, supra, and to re-affirm the rule, as to review on appeal of cases of compulsory reference, stated in the cases heretofore cited, thereby restoring harmony and certainty in the administration of the law.
IV. Under the pleadings in this case an issue was made as to who, plaintiff or defendant, breached the building contract. My personal view, from an examination of the record, and especially the documentary evidence therein contained, is that plaintiff breached *478^e contract, for the reason, first, there was a dispute between the parties as to the amount Paya^e 1X1 June, 1911; secondly, it had been specially stipulated in the .building contract that no payments should be made except upon the certificate of the architect. The architect’s letters show that he refused to issue the certificate on account of defective work and materials. In the absence of fraud on the part of the architect in so doing, the defendant was entitled to stand on its contract to pay only Ppon the architect’s . certificate. Plaintiff realized, the burden thus cast- on him and sought to establish that the architect was guilty of wrongdoing in withholding his certificate. I do not think he sustained that burden. He did not testify to any fraud on the part of the architect, whose decision was therefore conclusive. [Williams v. Railroad, 112 Mo. 1. c. 493; Williams v. Railroad, 153- Mo. 1. e. 499; Thompson v. St. Charles County, 227 Mo. 1. c. 233.] . But in the view I take of this case, that is a question which need not be decided; for, as I maintain, the law is th'e same as to recovery of damages- for breach of a building contract, through the medium of an action of quantum meruit, regardless of whether the owner or contractor committed the breach. [Yeats v. Ballentine, 56 Mo. 1. c. 538; Williams v. Railroad, 112 Mo. 1. c. 494; Drainage Dist. v. Surety Co., 252 Mo. 1. c. 564 et seq. ;-Lasar Mfg. Co. v. Pelligreen Co., 179 Mo. App. 1. c. 455; Herman v. Imp. Co., 58 Mo. App. 1. c. 485, and cases cited; Moore v. Glaus Mfg. Co., 113 Mo. 98.] ,/l also think the intimation to the contrary in McCullough v. Baker, 47 Mo. 401, should be disapproved. As said by the St. Louis Court of Appeals (Kelly v. Rowane, 33 Mo. App. 1. c. 446) the rule applied in 47 Mo. is a harsh one. The effect of that rule is to permit a contractor who has been prevented from the completion of his building contract by the act of the owner, by resorting to 'an action of quantum meruit, to recover what he could not recover if he had brought a suit for the breach .of the contract. *479In the latter ease the rule is settled that no recovery can be had greater than the price fixed by the building contract. Beyond doubt the only injury sustained by the mere breach of a contract is the loss of the bargain. And this should be- the rule applicable whether the action is brought by the contractor or .the owner. It is fundamental that the motive of the party who breaches a civil engagement, other than marriage contracts and the like, is no ground for enhancing the damages;'and that punitive damages are ordinarily recoverable only in actions sounding in tort. I think the plaintiff in a building contract ought not to be permitted, under the guise of a quantum meruit, for the alleged breach of the building contract by the owner, to recover beyond the price fixed in the contract; for the reason that any greater recovery would be, in effect, damages awardéd for punishment rather than compensation for loss of a bargain, and therefore opposed to the reason and spirit of the law governing damages for breaches of civil engagements. • [See Sedgwick on Damages, Sutherland on Damages, passim.] The foregoing is my personal view on a question not necessary to be decided in this case, as will appear in the next paragraph.

*478
Architect Fraud of’ contract^

Quantum Meruit,

*479
Recovery in Meruit;111 Payments.

Y. A maxim that is of the very essence of equity is, “He who seeks equity must do equity.” Being a foundation stone upon which equity jurisprudence is erected, this maxim is applied independently of the pleadings in the case, whenever the evidence gives occasion. No court proceeding as in equity will permit a judgment in favor of the plaintiff which would deprive the defendant of any equities arising out of the transaction for which a recovery is sought. While I think the answer was broad enough to claim the credits which this maxim would compel, still the defendant is entitled to its application on the proof adduced, whether specifically prayed or not. In the case at bar, defendant was refused credit for the sums of money which it h'ad paid in extinguishment of the liens of sub*480contractors of plaintiff which had been filed or were filable at the time plaintiff abandoned the contract. The referee in this case, though having before him the witnesses who performed the work and who admitted they had been paid in full therefor according to their respective contracts with plaintiff before he left the building, refused to allow any credit for such payments, but charged against defendant a larger sum than these contractors received for the actual performance of the work, upon the theory that the reasonable value of the work was greater than the sum for which they agreed to perform it, and in making this charge against defendant, the referee did not compel the plaintiff to deduct therefrom the amount which defendant had actually paid for the work in question. Plaintiff himself never performed any of this work and confessed on cross-examination that he was not indebted to any sub-contractor (defendant having paid them) for work done in and aboup the construction of this building, notwithstanding which he was allowed to recover $4800 in his action of quantum meruit without crediting any portion thereof which had been paid by defendant to the sub-contractors and received by them in full satisfaction of their demands. The very idea upon which plaintiff’s action is brought is that in equity and good conscience he ought to recover above the contract price of his sub-contractors whatever sum the testimony tended to show was the reasonable value of the work and ' labor done by them. It has been shown by the decisions of this court that it became the duty of the trial court, to review the report of the referee and malee its own findings as in an equity case. In so doing it was necessarily the duty of the trial Court, in addition to those reductions which it made, to have reduced the $4800 recovered as the reasonable value of the work, by so much thereof as defendant had paid in satisfaction of the claim of the men who did the work, and it was the duty of the trial court to have compelled this reduction as “the price of the judgment” to be recovered by plaintiff in a court investigating his demands upon *481the basis of their justice and equity. The contrary judgment rendered by the trial court was violative of the fundamental "maxim that “he who seeks equity must do equity.” Nor can it he justified, as the majority opinion undertakes, because defendant did not specifically plead its right to these credits; for the rule is established that this maxim is applicable even though not called for by the pleadings of defendant.
On this point it is aptly stated by Sherwood, J., after giving instances of the application of this maxim, viz: “The above are only a few out of a large number of examples which might be cited in illustration of the rule referred to, which finds its application not in questions of pleading, nor by what the plaintiff offers to do therein, but in the form' and frame of the orders and decrees both interlocutory and final, whereby equitable terms are imposed as a condition precedent to equitable relief granted.” (Italics ours.) [Whelan v. Reilly, 61 Mo. l. c. 570 ; affirmed in the same language, Kline v. Vogel, 90 Mo. l. c. 245; affirmed upon a full review of the authorities in Paquin v. Milliken, 163 Mo. l. c. 109; affirmed in principle by Woodson, J., in Baumhoff v. Grueninger, 178 S. W. l. c. 104.]
To demonstrate beyond cavilN that plaintiff is a mere contracting “profiteer” of this inequitable allowance by the referee and the circuit judge, I quote the following from his own testimony on the trial. The attention of the plaintiff was called to what had been paid to him and to what had been disbursed by him to the sub-contractors, leaving a balance in his pocket of $693.77, after which he was asked the following questions and made the following answers:
“Mr. Kinealy: Now Mr. Johnston, is there outstanding on your part any liability unpaid on account of work done by you on this building? A. No, sir.
“Q. Or anybody else on the building? A. No, sir, nothing.
“Q. You are not indebted to anybody?1 A. No, sir.
*482“Q. And the total amount that you paid out was $8806.23? A. Yes.
“Q. So that on the transaction as it stands to-day, then, you have ho outstanding liabilities on account of this work? A. No, sir.
“Q. And you are $693 cash to the good? A. 1 believe that is right.”
Again the plaintiff’s attention was called to the fact that he claimed $12,920.68 in his present suit; that after he left the work $7089.82 were paid, under written orders of plaintiff, to his sub-contractors, who continued to work for the defendant, wherefore plaintiff’s present claim involved an excess of $5830. After so admitting the plaintiff further stated: “I believe I said yesterday that. if I had gone on and completed the contract I would have realized a profit of $650.” It is thus apparent, out of the mouth of plaintiff himself, who previously admitted that he had $693.75' in his pocket, leaving him without any indebtedness to any person on account of this building, that he had already received more than the profit he would have obtained had he completed his original contract, regardless of any recovery.
The very witnesses for whose work and labor plaintiff got judgment upon an increased valuation, testified they had been paid in full by defendant according to their original contracts. For these actual payments defendant got no credit as against a charge on the increased value put on the work and labor by the men who have been paid in full. This was an inequitable donation. In any view of the extent to which plaintiff might recover on this claim, lie should have been compelled to do equity by crediting on the theoretical value of the work and labor, what had been paid to the suib-contractors. By refusing this credit defendant has been adjudged to pay the sub-contractors according to their respective contracts in full and, again, to pay plaintiff for the same work and labor, the greater sum which the sub-contractors testified it was worth' without any deduction for the payments to them. *483This unrighteous judgment is in violation of the maxim “that he who seeks equity must do equity;” and for that reason it should he reversed and the cause remanded, with directions to compel plaintiff to accord cerdit for the sums paid’ by defendant to the subcontractors in extinguishment of their lienable claims.
Walker and Woodson, JJ., concur in these views.